[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          OCTOBER 27, 2006
                             No. 05-16985                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 05-80035-CR-WPD

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                  versus

WALTER JAMES HICKMAN,

                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________


                            (October 27, 2006)


Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
       Walter James Hickman appeals his conviction after he pled guilty to various

crack cocaine offenses, in violation of 21 U.S.C. § 841(a)(1). Hickman asserts the

district court erred by denying his motion to suppress evidence because the police

lacked probable cause for his arrest. We affirm Hickman’s conviction.

       We review whether a voluntary, unconditional guilty plea waives a

defendant’s ability to appeal adverse rulings of pre-trial motions as a question of

law using a de novo standard. United States v. Patti, 337 F.3d 1317, 1320 n.4

(11th Cir. 2003). By entering a voluntary, unconditional guilty plea, a defendant

waives all non-jurisdictional defects in the proceedings. Id. at 1320. A district

court’s refusal to suppress evidence is non-jurisdictional and is waived by a guilty

plea. United States v. McCoy, 477 F.2d 550, 551 (5th Cir. 1973).1 “A defendant

who wishes to preserve appellate review of a non-jurisdictional defect while at the

same time pleading guilty can do so only by entering a ‘conditional plea’ in

accordance with Fed. R. Crim. P. 11(a)(2).” United States v. Pierre, 120 F.3d

1153, 1155 (11th Cir. 1997). Rule 11(a)(2) provides: “With the consent of the

court and the government, a defendant may enter a conditional plea of guilty or




       1
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.

                                               2
nolo contendere, reserving in writing the right to have an appellate court review an

adverse determination of a specified pretrial motion.”

      Hickman entered into an unconditional guilty plea without making any kind

of written agreement and without expressing a desire to preserve his right to raise

the suppression issue on appeal. The district court explained to Hickman that he

would not be able to appeal his motion to suppress, and Hickman agreed. As

Hickman failed to preserve the right to appeal the denial of his motion to suppress,

a non-jurisdictional claim, he has waived his right to appeal this ruling.

      AFFIRMED.




                                           3